  Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.1 Page 1 of 40



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 MIDWEST INSTITUTE OF HEALTH, PLLC,
 d/b/a GRAND HEALTH PARTNERS,
 WELLSTON MEDICAL CENTER, PLLC,
 PRIMARY HEALTH SERVICES, PC, AND
 JEFFERY GULICK
           Plaintiffs,                                Case No. 1:20-cv-414
 vs.
 GRETCHEN WHITMER, in her official                    Hon.
 capacity as Governor of the State of Michigan,
 DANA NESSEL, in her official capacity as
 Attorney General of the State of Michigan,
 and ROBERT GORDON, in his official
 capacity as Director of the Michigan
 Department of Health and Human Services,

               Defendants.

 James R. Peterson (P43102)
 Stephen J. van Stempvoort (P79828)
 Amy E. Murphy (P82369)
 MILLER JOHNSON
 Co-counsel for Plaintiffs
 45 Ottawa Avenue SW, Suite 1100
 Grand Rapids, Michigan 49503
 (616) 831-1700
 petersonj@millerjohnson.com
 vanstempvoorts@millerjohnson.com
 murphya@millerjohnson.com

 Patrick J. Wright (P54052)
 Mackinac Center Legal Foundation
 140 W Main St.
 Midland, Michigan 48640-5156
 Co-counsel for Plaintiffs
 (989) 631-0900
 wright@mackinac.org

                                 VERIFIED COMPLAINT

              The Plaintiffs comprise medical providers and a patient seeking vital medical

services during this re-declared state of emergency. They file this Complaint for declaratory

                                                  1
     Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.2 Page 2 of 40



judgment, injunctive relief, damages, and other relief to vindicate their rights under the United

States and Michigan Constitutions and to preserve their ability to safely provide and obtain

necessary healthcare services as Michigan citizens, as detailed below:

                   1.     The COVID-19 pandemic and its initial spread in the United States and

Michigan represented an extraordinary challenge for the citizens of Michigan and its elected

representatives. Initial projections based on some models projected widespread infection of the

population that would overwhelm our hospitals and healthcare systems, resulting in a massive

number of deaths. One model from the CDC projected between 160 to 214 million infections and

between 200,000 to 1.7 million deaths nationwide.1 Such projections and the lack of available

data on U.S. cases put governmental leaders in very difficult spots. Nonetheless, based upon those

projections, government leaders made hard decisions on how to best to protect the health of their

citizens, while acting within the bounds of controlling constitutions and established law.

                   2.     Fortunately, however, the projections upon which the government leaders

made their decisions back in March 2020 were grossly inaccurate. Set forth below is a comparison

of the projections made by the CDC in early 2020 with the actual data as of May 10, 2020.

                                                                              Comparison of
            Data              CDC Projections          Actual Numbers2      Actual Numbers to
                                                                             CDC Projections
    Number of people          160 million to 214          1,324,488           0.8% to 0.6% of
    infected nationwide            million                                       projection
    Number of deaths            200,000 to 1.7             79,756            39.9% to 4.7% of
    nationwide                     million                                       projection




1
  Chas Danner, CDC’s Worst-Case Coronavirus Model: 214 Million Infected, 1.7 Million Dead,
N.Y.       Magazine     Intelligencer,  updated     Mar.     13,    2020,     available    at
https://nymag.com/intelligencer/2020/03/cdcs-worst-case-coronavirus-model-210m-infected-1-
7m-dead.html.
2
  https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated May
11, 2020; last visited May 12, 2020).
                                                   2
    Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.3 Page 3 of 40



               3.      Many decisions made in immediate response to protect against the COVID-

19 threat and the dire, potential public health crisis resulted in severe restrictions on the rights and

liberties of both private individuals and businesses. Michigan was no exception.

               4.      Since early March 2020, Michigan Governor Gretchen Whitmer has taken

drastic, unprecedented, unilateral executive actions in an effort to address the spread of the virus

that causes COVID-19—declaring a state of emergency in the State of Michigan and justifying

her restriction on rights and liberties based on the very important goal to “flatten the curve” and

avoid overwhelming Michigan’s healthcare system and hospitals.

               5.      Thankfully, the goal of flattening the curve has been achieved, and the dire

predictions of overwhelmed hospitals have not come to pass.

               6.      During a press conference on Monday, April 27, 2020, Governor Whitmer

acknowledged that the curve has flattened in Michigan. Graphics depicted that while Governor

Whitmer’s administration anticipated 220,000 patients being hospitalized without social

distancing efforts, there had only been 3,000 hospitalizations as of April 27. That is less than

1.4% of the projected COVID-19 hospitalizations underlying the Governor’s declared states of

emergency and disaster.

               7.      According to data released by the State of Michigan, hospitals in the state

are well-stocked with over 2,400 available ventilators, nearly 1,000 available ICU beds, and more

than 7,000 available hospital beds.3




3
  https://www.michigan.gov/coronavirus/0,9753,7-406-98159-523641--,00.html (last updated
May 11, 2020; last visited May 12, 2020).
                                                   3
    Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.4 Page 4 of 40



               8.      On May 7, 2020, Governor Whitmer announced a six-phase plan to reopen

Michigan’s economy titled “MI Safe Start.” Governor Whitmer stated that Michigan was in the

third phase, called the “Flattening” phase, in which “[c]ase growth is gradually declining.”4

               9.      But even in the Flattening phase, the reopening of the economy is strictly

limited to only “[s]pecified lower-risk businesses with strict workplace safety measures.” Only in

later phases does the Governor’s plan permit the retail sector, offices, restaurants, and bars to

reopen. And the Governor has not indicated when medical services deemed “non-essential” by

her executive order will be permitted to resume.

               10.     In the Governor’s view, Michigan will not reach the sixth “Post-pandemic”

phase anytime soon. From the Governor’s perspective, Michigan enters that phase only once the

state has achieved “sufficient community immunity” and there is “high uptake of an effective

therapy or vaccine.” The mumps vaccine holds the record for the fastest ever approved vaccine—

with development and approval in 4 years.5

               11.     Governor Whitmer’s MI Safe Start Plan warns that at any time, “it is also

possible to move backwards”—and reenter earlier phases of the emergency—“if risk increases and

if we stop adhering to safe practices.” There is a real possibility that Governor Whitmer continues

for many months, if not years, to enact measures that burden the rights and liberties of individuals

and businesses without legislative input. Michigan is under an unlawfully re-declared state of

emergency, with the Executive Branch dictating the law, and there is no end in sight.



4
  MI Safe Start: A Plan to Re-Engage Michigan’s Economy, Gov. Gretchen Whitmer, available at
https://content.govdelivery.com/attachments/MIEOG/2020/05/07/file_attachments/1446147/Gov
ernor%20Whitmer%27s%20MI%20Safe%20Start%20Plan.pdf (published May 7, 2020; last
visited May 12, 2020).
5
  Donald G. McNeil, Jr., The Coronavirus in America: The Year Ahead, New York Times, April
18, 2020, available at https://www.nytimes.com/2020/04/18/health/coronavirus-america-
future.html.
                                                   4
  Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.5 Page 5 of 40



               12.     Meanwhile, medical providers are on the brink of financial ruin, facing

extreme revenue shortages caused by the Governor’s order forcing the postponement or

cancellation of so-called “non-essential” procedures. Thousands of healthcare workers across

Michigan have been furloughed or laid off.

               13.     The Michigan Legislature permitted Governor Whitmer to take

extraordinary and immediate executive action during the first month of Michigan’s response to the

pandemic and even granted a 23-day extension. But the Michigan Legislature declined to extend

Governor Whitmer’s declaration of a state of emergency beyond April 30, 2020. The Legislature’s

decision not to extend the state of emergency constituted its determination that, now that Michigan

had its bearings about the nature of the pandemic, the Legislature could resume its constitutionally

mandated role of legislating based upon policy for what is no longer an emergency but a long-term

challenge.

               14.     But instead of permitting the Legislature to resume its ordinary policy-

setting and law-making role, Governor Whitmer simply re-declared exactly the same state of

emergency that Michigan law required, and the Legislature directed, to be terminated. Under

Governor Whitmer’s interpretation of the relevant statutes, she may continue to re-declare a state

of emergency serially, for as long as she determines that the pandemic continues to constitute an

“emergency.”

               15.     No one disputes that the exercise of executive power may be necessary in

some time-limited, emergency situations. But the Governor’s sweeping assertion that she can rule

by emergency powers, potentially for years and without any regard for the Legislature, exceeds

the scope of her statutory authority and violates the safeguard of the Michigan Constitution’s

Separation of Powers clause. This is an extraordinarily dangerous precedent to set. “While the law



                                                 5
  Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.6 Page 6 of 40



may take periodic naps during a pandemic, we will not let it sleep through one.” Maryville Baptist

Church, Inc. v. Beshear, __ F.3d __, 2020 WL 2111316, at *4 (6th Cir. May 2, 2020).

                  16.   The Governor’s executive orders—including Executive Orders 2020-17

and 2020-77, which prohibit all “non-essential” medical treatments and expansive categories of

in-person work, respectively—are predicated upon Governor Whitmer’s improper attempts to re-

declare a state of emergency that has already been terminated. They therefore cannot be applied to

the Plaintiffs.

                  17.   And even if it was appropriate for the Governor to re-declare over the

Legislature’s objection exactly the same state of emergency that had just been terminated, the

executive orders cannot constitutionally be applied to the Plaintiffs for many other reasons. As

applied to the Plaintiffs, the executive orders are unconstitutionally vague; they violate procedural

and substantive due process; and they violate the dormant commerce clause.

                  18.   The Plaintiffs are suffering immeasurable and irreparable harm from the

Governor’s executive orders. Plaintiffs who are healthcare providers are unable to provide

preventive medical care to their patients. Patients, one of whom is also a Plaintiff in this action,

are unable to receive the care they need. This has led to widely documented instances of patients

whose conditions become drastically worse while they wait for care that is vital to their health yet

deemed “non-essential” by Governor Whitmer. Plaintiffs who are healthcare providers are also

facing dire financial outlooks that could very well spell disaster for—and permanent shuttering

of—their businesses. At minimum, Plaintiffs will suffer irreparable harm in the form of lost

business goodwill within the community and with the patients they serve, particularly if they are

perceived as engaging in conduct that Executive Orders 2020-17 and 2020-77 have deemed to be




                                                 6
  Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.7 Page 7 of 40



criminal in nature. They will also suffer irreparable harm through the deprivation of their

constitutional rights. Preliminary and permanent injunctive relief is necessary in this case.

                                     Jurisdictional Allegations

                19.      Plaintiff Midwest Institute of Health, PLLC, d/b/a Grand Health Partners

(“Grand Health”), is a Michigan limited liability company with its principal place of business

located at 2060 East Paris Ave., SE, Suite 100, Grand Rapids, MI 49546.

                20.      Plaintiff Wellston Medical Center, PLLC (“Wellston Medical Center”) is a

primary care center located at 14477 Caberfae Hwy Wellston, Michigan 49689.

                21.      Plaintiff Primary Health Services, PC (“Primary Health Services”) is a

primary care center located at 505 W Ludington Ave, Ludington, MI 49431.

                22.      Plaintiff Jeffery Gulick is a resident of Owosso, Michigan, who was

scheduled to undergo knee replacement surgery on March 20, 2020.

                23.      Defendant Gretchen Whitmer is the Governor of Michigan and has issued

more than 70 Executive Orders during the declared and re-declared emergency, including

Executive Orders 2020-17 and 2020-77 that are at issue in this Complaint. She is being sued in

her official capacity.

                24.      Defendant Dana Nessel is the Attorney General of Michigan and has

authority to enforce Michigan law. She is being sued in her official capacity.

                25.      Defendant Robert Gordon is the Director of the Michigan Department of

Health and Human Services. He is being sued in his official capacity.

                26.      The Court has original jurisdiction over this civil rights case under

28 U.S.C. § 1331, 42 U.S.C. § 1983 and 28 U.S.C. § 1343. The Court has supplemental jurisdiction

over the state-law claims under 28 U.S.C. § 1367.



                                                 7
  Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.8 Page 8 of 40



               27.     This Court has authority to award the requested injunctive relief under

28 U.S.C. § 1343 and Federal Rule of Civil Procedure 65, the requested declaratory relief under

28 U.S.C. § 2201-02 and Federal Rule of Civil Procedure 57, and damages and attorneys’ fees

under 28 U.S.C. § 1343, 42 U.S.C § 1983 and 42 U.S.C. § 1988.

               28.     Venue in this district is proper because a substantial part of the events or

omissions giving rise to the claim occurred in this district, see 28 U.S.C. § 1391(b)(2).

                                       General Allegations

The Provider Plaintiffs Can Conduct Their Business Operations Safely

               29.     Plaintiffs Grand Health, Wellston Medical Center, and Primary Health

Services (together, the “Provider Plaintiffs”) in this action recognize that the safety of their

employees and patients is and remains a paramount concern, and that additional steps to protect

against the spread of the virus that causes COVID-19 should be taken by each employer consistent

with CDC guidance. Each of the Provider Plaintiffs has already implemented procedures and

precautions to ensure that it can safely operate in Michigan during the COVID-19 pandemic.

               30.     Grand Health was established in 2008 and operates out offices in Grand

Rapids, Petoskey, and Grand Haven, Michigan. Its medical staff—which currently consists of

eight licensed medical doctors and a full staff of physicians’ assistants, dieticians, exercise

physiologists, and behaviorists—provides a full complement of surgical and non-surgical weight

loss solutions for patients. Grand Health’s physicians provide not only bariatric surgery services

but also general surgery services, including laparoscopic cholecystectomy (gallbladder removal),

appendectomy, and various types of hernia surgery and repair. Grand Health also provides

endoscopic and colonoscopy services. All endoscopy services and pre- and post-operative care and

medical programs take place at Grand Health’s offices, but all surgeries occur at area hospitals, at

which Grand Health’s physicians have admitting privileges.
                                                 8
  Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.9 Page 9 of 40



               31.     Grand Health and its patients have been enormously impacted by Governor

Whitmer’s prohibition against the provision of bariatric and “non-essential” medical services since

March 21, 2020. Obesity is one of the highest risk factors for morbidity, and timely preventive

care is vital for many of Grand Health’s patients. Many of Grand Health’s weight-loss patients are

lower income individuals, many of whom require surgery as a prerequisite for joint replacement

surgery. The delay imposed by the prohibition of bariatric surgery has caused these individuals to

suffer agonizing pain in the interim. Grand Health physicians have also seen an increase in cases

where patients have been unable to obtain medical care until their condition has progressed far

beyond a state in which it would have been easily treatable. For example, patients are obtaining

surgery only after their gallbladder is gangrenous or their appendix is ruptured, instead of obtaining

care when their condition was in a much less severe state. Although Grand Health continued to

provide minimal levels of emergent care to its patients, Grand Health furloughed most of its

employees and has pushed back almost all of its patients’ procedures and post-operative support

meetings. If the shutdown continues, Grand Health will almost certainly go out of business, and

its medical staff will be out of work.

               32.     If permitted to fully reopen, there is no question that Grand Health can

conduct its operations in a manner that will take precautions to prevent the transmission of the

virus that causes COVID-19. All surgeries will occur at a hospital, consistent with surgical

sanitation and COVID-19-compliant guidelines. Grand Health has implemented a plan under

which its health care providers will screen all patients and staff when they come in, taking

temperature and pulse oximeter readings. Most patients will wait in their car instead of in the

waiting room; for those who cannot do so, Grand Health’s waiting room has been reduced to half-

occupancy, thereby allowing for social distancing. Finally, staff in Grand Health’s endoscopy



                                                  9
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.10 Page 10 of 40



center will wear medical facemasks, including N95 respirator masks during any medical

procedure, and will use half of the available surgical bays in order to ensure appropriate distance

between medical teams.

               33.     Wellston Medical Center and Primary Health Services are primary care

clinics in West Michigan. They serve patients in primarily rural communities surrounding

Wellston and Ludington. Over 90% of their patients are on Medicaid or Medicare. Much of the

medical care they provide is not emergency care, but it is extremely important. For example, one

patient had a stent in his ureter as a result of a kidney stone. The stent was supposed to be removed

in two weeks. That procedure could not be scheduled for two months, resulting in a bladder and

kidney infection. The infection required hospitalization and emergency surgery.

               34.     These clinics have been devastated by the Governor’s executive orders.

Prior to March 2020, these clinics treated an average of 90-100 patients per day, with 16 staff

members. Under the Governor’s executive orders, the clinics cannot perform what the Governor

deems “non-essential procedures” meaning a medical or dental procedure that is not necessary to

address a medical emergency or to preserve the health and safety of a patient, as determined by a

licensed medical provider. When Executive Order 2020-17 was issued, the number of patients

who were allowed to be treated dropped by 95%. If the shutdown continues, these clinics will

almost certainly go out of business, and their medical staff will be out of work.

               35.     Plaintiff Jeffery Gulick was scheduled to undergo knee replacement surgery

on his right knee on March 20, 2020, at Memorial Hospital in Owosso. Under the Governor’s

executive orders, his knee replacement surgery cannot go forward. Additionally, he could not

receive follow up care for the knee replacement surgery that had been performed on his left knee.




                                                 10
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.11 Page 11 of 40



He is in excruciating pain and unable to get prescription pain medication until he can be seen on

June 11. As a result of the debilitating pain, Mr. Gulick has had to reduce his work hours by 80%.

               36.      If permitted to reopen, there is no question that Wellston Medical Center

and Primary Health Services can conduct their operations in a manner that will take precautions to

prevent the transmission of the virus that causes COVID-19. All treatment will occur in a manner

that is consistent with appropriate sanitation and COVID-19-compliant guidelines. Patients and

staff will be screened for signs of COVID-19 and contact with those with COVID-19. No more

than two patients per hour will be scheduled. Finally, staff and patients will wear facemasks, and

the reception area will be equipped with a clear barrier.

Governor Whitmer Issues Executive Orders Declaring a State of Emergency

               37.      On March 11, 2020, Governor Whitmer issued Executive Order 2020-04,

which proclaimed a state of emergency under both the Emergency Management Act, Mich. Comp.

Laws § 30.403, and the Emergency Powers of the Governor Act of 1945, Mich. Comp. Laws

§ 10.31. (Exhibit 1).

               38.      Governor Whitmer’s executive order identified the COVID-19 pandemic as

the basis for her declaration of a state of emergency under both statutory regimes.

               39.      The Emergency Powers of the Governor Act provides that all orders and

rules promulgated by the governor during the state of emergency “shall cease to be in effect upon

declaration by the governor that the emergency no longer exists.” Mich. Comp. Laws § 10.31(2).

               40.      The Emergency Management Act provides that a governor’s declaration of

emergency may last only 28 days, after which “the governor shall issue an executive order or

proclamation declaring the state of emergency terminated, unless a request by the governor for an




                                                 11
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.12 Page 12 of 40



extension of the state of emergency for a specific number of days is approved by resolution of both

houses of the legislature.” Mich. Comp. Laws § 30.403(4).

               41.    On April 1, 2020, Governor Whitmer issued Executive Order 2020-33,

which replaced Executive Order 2020-04, declared a state of emergency pursuant to the

Emergency Powers of the Governor Act, and proclaimed a state of disaster and a state of

emergency under the Emergency Management Act. (Exhibit 2). These declarations were based on

the same circumstances—that is, the dangers posed by the virus that causes COVID-19—that

formed the basis of Executive Order 2020-04.

               42.    On April 1, 2020, Governor Whitmer also requested that the Michigan

Legislature extend the state of emergency by an additional 70 days, as contemplated by the

Emergency Management Act.

               43.    On April 7, 2020, the Michigan Senate and Michigan House of

Representatives denied Governor Whitmer’s request to extend the state of emergency for an

additional 70 days. Instead, the Michigan Legislature extended the state of emergency declared by

Governor Whitmer until April 30, 2020, but not beyond.

Governor Whitmer Issues Numerous Executive Orders, Including an Order That Prohibits
the Provision of All Non-Emergency Medical Care

               44.    Meanwhile, Governor Whitmer issued many additional executive orders,

invoking emergency powers that the Governor claims flow from the state of emergency declared

under Executive Orders 2020-04 and 2020-33. As of May 8, 2020, Governor Whitmer had issued

more than 70 executive orders related to the COVID-19 pandemic, creating and changing

substantive state law and regulations that impact and burden wide swaths of the economy. A chart




                                                12
    Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.13 Page 13 of 40



summarizing the substantive changes to the law imposed by Governor Whitmer’s executive orders

is attached as Exhibit 3.6

                 45.    One of these orders, Executive Order 2020-17, took effect on March 21,

2020 and remains in effect until the termination of the Governor’s declaration of emergency. It

provides that, until the termination of the Governor’s declaration of a state of emergency, most

medical providers are prohibited from providing any “medical or dental procedure that is not

necessary to address a medical emergency or to preserve the health and safety of a patient, as

determined by a licensed medical provider.” (Exhibit 4).

                 46.    Executive Order 2020-17 specifically prohibits medical providers from

providing any bariatric surgery and joint replacement surgery services, “except for emergency or

trauma-related surgery where postponement would significantly impact the health, safety, and

welfare of the patient.”

                 47.    There are significant penalties for health care providers who violate the

executive order. Executive Order 2020-17 provides that any willful violation of its provisions is a

misdemeanor.

                 48.    On May 3, 2020, Dr. Joneigh Khaldun, Chief Deputy Director Health at the

Michigan Department of Health and Human Services, issued a general letter to Michigan health

care providers, noting, “I recognize some have questions about Executive Order 2020-17,

including what is allowable under the order and how to start to re-engage with patients for

important care.” Dr. Khaldun then provided her own interpretation of the language of Executive

Order 2020-17 prohibiting non-essential medical care: “This wording is intended to be flexible,

preserve clinician judgement, and encourage consideration on an individual basis of which patient



6
    The chart attached as Exhibit 3 was last updated as of 5 p.m. Eastern Time on May 11, 2020.
                                                 13
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.14 Page 14 of 40



services can be safely delayed without resulting in a significant decline in health. EO 2020-17

gives providers broad discretion to apply this standard.” (Exhibit 5).

               49.     It is not clear that Dr. Khaldun’s interpretation of the Executive Order has

any weight. Further, regardless of Dr. Kaldun’s correspondence, Executive Order 2020-17

continues to prohibit bariatric and joint replacement surgeries and continues to impose criminal

penalties for those who willfully violate the order.

Governor Whitmer Issues Several Stay-at-Home Orders Prohibiting Most In-Person
Business Operations

               50.     Along with her other executive orders, Governor Whitmer issued at least

five iterations of “Stay Home, Stay Safe” orders, specifically Executive Orders 2020-21, 2020-42,

2020-59, 2020-70, and 2020-77. Each of those orders imposes sweeping limitations on Michigan

citizens’ ability to travel and prohibits huge numbers of workers in Michigan from reporting to

work.

               51.     On March 23, 2020, Governor Whitmer issued Executive Order 2020-21,

citing as authority the Emergency Management Act and the Emergency Powers of the Governor

Act. (Exhibit 6).

               52.     Executive Order 2020-21 went into effect on March 24, 2020. Among other

restrictions, Executive Order 2020-21 restricts travel throughout the state and prohibits business

operations “that require workers to leave their homes or places of residence” unless those workers

are “critical infrastructure workers.” (Exhibit 6, ¶ 4(a)). “Critical infrastructure workers” are

defined as “those workers described” in a March 19, 2020 memorandum prepared by the

Department of Homeland Security’s Cybersecurity and Infrastructure Security Agency (the

“March 19 CISA guidance”), along with a short list of other workers. (Id. ¶ 8). The March 19




                                                 14
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.15 Page 15 of 40



CISA guidance is attached as Exhibit 7. Executive Order 2020-21 imposes criminal penalties for

willful violations of the order. (Exhibit 6, ¶ 17).

               53.     On April 9, 2020, Governor Whitmer issued Executive Order 2020-42,

attached as Exhibit 8, rescinding and replacing her previous stay-at-home order and extending the

shutdown until April 30, 2020. Like the previous executive order, Executive Order 2020-42

prohibits in-person work by workers who are not “critical infrastructure workers” and imposes

criminal penalties for willful violations of the order. (Exhibit 8, ¶¶ 4, 17).

               54.     Executive Order 2020-42 imposes significant restrictions that curtail basic

liberties to a greater extent than were imposed by any other shutdown order issued by any other

state. For example, under Executive Order 2020-42 large retail stores are prohibited from

advertising almost all of their products and are also prohibited from selling products that are

deemed nonessential, including materials related to the construction industry, such as paint, carpet,

and flooring. Executive Order 2020-42 does not explain the rationale for prohibiting the purchase

of these items, nor does it indicate how the prohibition of their sale was related to abating the

emergency posed by COVID-19.

               55.     On April 24, 2020, Governor Whitmer issued Executive Order 2020-59,

which became effective immediately and rescinded Executive Order 2020-42. (Exhibit 9).

               56.     Executive Order 2020-59 lifts certain business restrictions, permitting

workers who are necessary to perform certain defined “resumed activities” to perform in-person

work. Those “resumed activities” are defined as: (a) workers who process or fulfill remote orders

for goods for delivery or curbside pickup; (b) workers who perform bicycle maintenance or repair;

(c) workers for garden stores, nurseries, and lawn care, pest control, and landscaping operations;

(d) maintenance workers and groundskeepers for places of outdoor recreation; and (e) workers for



                                                  15
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.16 Page 16 of 40



moving or storage operations. Businesses whose workers perform some “resumed activities” must

implement enhanced social-distancing rules and measures listed in Sections 11(h) and 12 of

Executive Order 2020-59. As with all of the other Stay Home, Stay Safe orders, a willful violation

of Executive Order 2020-59 is a criminal misdemeanor.

               57.     On May 1, 2020, Governor Whitmer issued another update to the Stay

Home, Stay Safe order, Executive Order 2020-70, which became effective immediately and

rescinded Executive Order 2020-59. (Exhibit 10).

               58.     Executive Order 2020-70 continues the restrictions of the previous Stay

Home, Stay Safe orders, but lifts restrictions on additional “resumed activities,” including workers

in the construction industry and the building trades, workers in the real-estate industry, workers

necessary to the manufacture of goods that support workplace modification to forestall the spread

of COVID-19 infections, and outdoor workers. In addition to the list of enhanced social-distancing

rules and measures applicable to all resumed activities, construction businesses must implement

other stringent measures listed in Section 11(i) of Executive Order 2020-70.

               59.     On May 7, 2020, Governor Whitmer issued Executive Order 2020-77,

which became effective immediately and rescinded Executive Order 2020-70.                  This order

continues the restrictions of the previous Stay Home, Stay Safe orders, but permits manufacturing

workers to resume operations, subject to yet another set of stringent, enhanced workplace safety

requirements listed in Section 11(k) of Executive Order 2020-77. (Exhibit 11). This is the

controlling stay-at-home order as of the date of the filing of this complaint. As with all of the other

Stay Home, Stay Safe orders, a willful violation of Executive Order 2020-77 is a criminal

misdemeanor.




                                                  16
    Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.17 Page 17 of 40



Governor Whitmer’s Executive Orders Cause Enormous and Immediate Confusion

               60.     Almost immediately after her first shelter-in-place order (Executive Order

2020-21) was issued, the Attorney General and Governor were inundated with requests for

clarification of the order. On March 24, 2020, Governor Whitmer observed, “We knew that there

would be confusion, there always is.”7

               61.     On March 25, the Attorney General’s office admitted, “I think it’s a difficult

executive order to really wrap your arms around.”8 The Attorney General’s office explained that

its process of clarifying the meaning of the order occurred on an ad hoc, case-by-case basis: “Every

instance we get a call asking about whether or not businesses essential is being first reviewed by

our office and then shared with the governor’s office so that we can begin to get some clarity

around the executive order.”

               62.     Meanwhile, the portion of Attorney General Nessel’s official website that

provides guidance to businesses and law enforcement regarding the definition of “critical

infrastructure workers” has linked to the updated CISA guidance, instead of to the March 19 CISA

Guidance. (Exhibit 12). As a result, a business seeking guidance from the Attorney General’s

office as to whether it performs “critical infrastructure” operations is directed to the updated CISA

guidance that Executive Orders 2020-42, 2020-59, 2020-70, and 2020-77 explicitly reject.




7
  Mikenzie Frost, Gov. Whitmer says she understands confusion surrounding stay-at-home, urging
patience, WWMT, Mar. 24, 2020, available at https://wwmt.com/news/state/gov-whitmer-says-
she-understands-confusion-surrounding-stay-at-home-urging-patience (last visited May 12,
2020).
8
  Malachi Barrett, Michigan Attorney General asks local law enforcement to handle violations of
coronavirus stay home order, MLive, Mar. 25, 2020, available at https://www.mlive.com/public-
interest/2020/03/michigan-attorney-general-asks-local-law-enforcement-to-handle-violations-of-
coronavirus-stay-home-order.html (last visited May 12, 2020).
                                                 17
    Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.18 Page 18 of 40



               63.     Despite the admitted confusion created by the orders, the Attorney

General’s office reiterated that violating the order could result in criminal penalties and forced

closure of a business by law enforcement.9

The MDHHS Issues an Order Purporting to Authorize Enforcement Action Against
Violations of Executive Orders and FAQs That Did Not Yet Exist

               64.     Meanwhile, Robert Gordon, the Director of the Michigan Department of

Health and Human Services (“HHS”), issued an emergency order on April 2, 2020 that purports

to impose penalties based on the constantly changing FAQ answers that are posted on the

Governor’s website. (Exhibit 13).

               65.     Specifically, the HHS order provides that “[t]he procedures and restrictions

outlined in . . . EO 2020-21 and [its] accompanying frequently asked questions (FAQs) that may

be updated from time-to-time (available at www.michigan.gov/coronavirus) are necessary to

control the epidemic and protect the public health.” (Exhibit 13, ¶ 1).

               66.     The HHS order further provides that “[l]aw enforcement is specifically

authorized to bar access to businesses and operations that fail to comply with the procedures and

restrictions outlines in . . . EO 2020-21 and its accompanying FAQs.” (Exhibit 13, ¶ 4). The HHS

order applies “to any future Executive Order that may be issued that rescinds and replaces . . . EO

2020-21.” (Exhibit 13, ¶ 4).

               67.     As recognized in the HHS order, the FAQs accompanying Executive Order

2020-59 were updated and changed over time. In other words, the HHS order purports to determine

that various executive orders and FAQ responses are “necessary to control the epidemic” even

though some of the executive orders and FAQ responses were not yet in existence. It is impossible


9
 Virginia Gordan, Local police to handle reports of violations of Gov. Whitmer’s stay-at-home
order, Michigan Radio, Mar. 25, 2020, available at https://www.michiganradio.org/post/local-
police-handle-reports-violations-gov-whitmers-stay-home-order (last visited May 12, 2020).
                                                18
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.19 Page 19 of 40



for HHS to have determined that future executive orders and FAQ responses were necessary when

they did not yet exist and when HHS therefore did not know their substance or content. It is also

impossible for businesses to comply with constantly changing and sometimes conflicting FAQ

responses.

The Legislature Declines to Extend the Governor’s Emergency Declaration, and the
Governor Unilaterally Determines to Extend It Anyway

               68.     As indicated, the Emergency Management Act requires the Governor to

declare that a state of emergency is terminated after 28 days if the legislature does not extend the

emergency, and the Emergency Powers of the Governor Act states that any emergency declared

under that statute terminates when the Governor declares that the emergency is terminated.

               69.     On April 30, 2020, the Michigan Legislature refused to extend Governor

Whitmer’s declarations of a state of emergency and a state of disaster.

               70.     Immediately after the Michigan Legislature refused to extend her

emergency declarations, Governor Whitmer issued on April 30, 2020 three additional Executive

Orders: 2020-66, 2020-67, and 2020-68.

               71.     Executive Order 2020-66 terminates the Governor’s declarations of a state

of emergency and a state of disaster based upon the COVID-19 pandemic, as required under the

Emergency Management Act. (Exhibit 14).

               72.     Executive Order 2020-68 was issued only minutes after Executive Order

2020-66 was issued. Executive Order 2020-68 purports to re-declare under the Emergency

Management Act exactly the same states of disaster and emergency that the Legislature refused to

extend and which had just been terminated under Executive Order 2020-66. These renewed states

of disaster and emergency purported to remain effective through May 28, 2020. (Exhibit 15).




                                                19
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.20 Page 20 of 40



               73.    Executive Order 2020-67 states that a “state of emergency remains declared

across Michigan” under the Emergency Powers of the Governor Act and that the state of

emergency remains in effect until May 28, 2020. The state of emergency that Executive Order

2020-69 references is exactly the same state of emergency that the Governor declared to be

terminated in Executive Order 2020-66. (Exhibit 16).

The Governor Continues to Issue Revised Stay Home, Stay Safe Orders

               74.    After re-declaring a state of emergency notwithstanding the Legislature’s

refusal to extend it, Governor Whitmer continued to issue revised Stay Home, Stay Safe orders.

               75.    On May 7, 2020, Governor Whitmer issued Executive Order 2020-77,

continues the restrictions of the previous Stay Home, Stay Safe orders, with limited exceptions.

               76.    Even though CISA updated its guidance twice—first on March 28 and again

on April 17, 2020 (Exhibits 17 & 18)—Executive Order 2020-77 explicitly rejects both versions

of the updated CISA guidance and continues to rely upon the March 19 CISA guidance for the

definition of “critical infrastructure workers.” The Executive Order does not explain its rationale

for continuing to rely upon superseded and outdated CISA guidance.

               77.    By not adopting the most current CISA guidance, Executive Order 2020-77

relies on a different, more restrictive definition of “critical infrastructure workers” than the

definition relied upon by other states, which creates confusion for businesses and their employees

and needlessly restricts economic activity in the State of Michigan.

               78.    Executive Order 2020-77 does not provide any process through which a

company that is not designated as “critical infrastructure” may challenge that designation.

               79.    A willful violation of Executive Order 2020-77 is a misdemeanor which

could result in imprisonment for up to 90 days and a $500 fine.



                                                20
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.21 Page 21 of 40



               80.     After the Legislature refused to extend the Governor’s declaration of

emergency past April 30, Attorney General Nessel issued a letter to law enforcement officials

asserting that the Governor’s executive orders—including her Stay Home, Stay Safe orders—

continued to be valid under the Emergency Powers of the Governor Act and directing that law

enforcement officials continue to enforce the Governor’s orders. Notably, the Attorney General

did not defend the Governor’s assertion of authority to unilaterally extend the emergency under

the Emergency Management Act. (Exhibit 19).

               81.     Due to the harsh penalties imposed for violating Executive Order 2020-77

and the HHS order—including criminal penalties and potential revocations of necessary business

licenses—the Plaintiffs are in a very difficult position. Either they need to cease operations despite

the fact that Executive Orders 2020-17 and 2020-77 may be invalid or may allow them to continue,

or they need to continue operations under the threat of criminal prosecution and loss of their

licenses.

               82.     The Plaintiffs have suffered and will suffer immeasurable and irreparable

harm if Executive Orders 2020-17 and 2020-77 are continued and/or enforced against them. If the

Provider Plaintiffs are prohibited from providing medical treatment, they will almost certainly

become insolvent or be forced to permanently close their operations. If Mr. Gulick is further

delayed from obtaining knee replacement surgery, he will continue suffering unnecessary pain. At

minimum, they will suffer irreparable harm in the form of lost business goodwill within the

community and with their patients, particularly if they are perceived as engaging in conduct that

Executive Order 2020-77 has deemed to be criminal in nature.




                                                 21
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.22 Page 22 of 40



                                        Causes of Action

                              Count I – Declaratory Judgment
                      (Unlawful Exercise of Authority Under State Law)

               83.    Plaintiffs incorporate all preceding allegations.

               84.    Executive Order 2020-17 and Executive Order 2020-77 are unenforceable

because the Governor lacked authority to issue them or renew them after April 30, 2020.

               85.    In Executive Orders 2020-4 and 2020-33, Governor Whitmer proclaimed

states of emergency and disaster based on COVID-19 and stated that those proclamations would

terminate when the emergency conditions no longer exist “consistent with the legal authorities

upon which this declaration is based and any limits on duration imposed by those authorities,”

including Section 3 of the Emergency Management Act, which limits the Governor’s authority to

declare disasters or emergencies to 28 days. See Mich. Comp. Laws § 30.403(3), (4).

               86.    To support an executive order, both the Emergency Management Act, Mich.

Comp. Laws § 30.403 and the Emergency Powers of the Governor Act, Mich. Comp. Laws §

10.31, require the continuation of the previously proclaimed states of emergency or disaster.

               87.    The Emergency Powers of the Governor Act provides that all orders and

rules promulgated by the governor during the state of emergency “shall cease to be in effect upon

declaration by the governor that the emergency no longer exists.” Mich. Comp. Laws § 10.31(2).

               88.    The Emergency Management Act provides that a governor’s declaration of

emergency may last only 28 days, after which “the governor shall issue an executive order or

proclamation declaring the state of emergency terminated, unless a request by the governor for an

extension of the state of emergency for a specific number of days is approved by resolution of both

houses of the legislature.” Mich. Comp. Laws § 30.403(4) (emphasis added).




                                                22
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.23 Page 23 of 40



              89.     In issuing Executive Order 2020-33, Governor Whitmer invoked only a

single emergency—namely, the COVID-19 pandemic—as grounds for exercising her powers

under the Emergency Management Act and the Emergency Powers of the Governor Act.

              90.     The Michigan Legislature did not approve Governor Whitmer’s request for

an extension of the declaration of emergency beyond April 30, 2020. Accordingly, as a matter of

law, the state emergency must be terminated. See Mich. Comp. Laws § 30.403. Governor

Whitmer terminated the state of emergency and disaster declaration supporting Executive Order

2020-77 on April 30, 2020 by issuing Executive Order 2020-66.

              91.     That declaration terminated and ended any emergency declaration under the

Emergency Powers of the Governor Act and all “orders, rules and regulations” promulgated by the

Governor based on that emergency “cease to be in effect” and “no longer exist[].” See Mich. Comp.

Laws § 10.31(2). Any other interpretation of the Emergency Powers of the Governor Act would

not only render the Emergency Management Act entirely superfluous but would also violate the

Separation of Powers Clause contained in Michigan’s Constitution.

              92.     Both houses of the Michigan Legislature have not approved an extension of

emergency or disaster as declared by the Governor beyond April 30, 2020 and the state of

emergency has been terminated by the Governor. Accordingly, Executive Orders 2020-17 and

2020-77 are unenforceable.

              93.     After terminating the emergency underlying Executive Orders 2020-17 and

2020-77, Governor Whitmer issued an additional two Executive Orders on April 30, 2020, Nos.

2020-67 and 2020-68. Those Orders purport to “continue a statewide emergency and disaster”

under the Emergency Powers of the Governor Act and the Emergency Management Act and serve




                                               23
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.24 Page 24 of 40



as the basis to support the Governor’s position that her executive orders predicated on the

terminated state of emergency remain enforceable.

               94.     The Orders constitute an attempt to undo and negate the termination of the

state of emergency that the Governor was required to end as a matter of law. They have no legal

force or effect, and cannot void the termination of the state of emergency foundational to her other

Executive Orders.    The Governor cannot terminate the emergency as required by law and

“unterminate” it or declare it continued in the next breath without running afoul of the law upon

which she relied to support her Executive Orders.

               95.     There is no new emergency. The emergency upon which the Governor’s

subsequent executive orders rely is exactly the same emergency that Executive Order 2020-66

terminated. The Governor’s attempts to circumvent state law cannot be sanctioned, because they

not only violate the Separation of Powers clause in the Michigan Constitution, but would also

render the statutory language requiring legislative permission for an extension of a proclaimed

state of emergency beyond 28 days superfluous. It is well-settled that statutes should be interpreted

to be constitutional if such a construction is permitted by the language.

               96.     The Governor cannot unilaterally extend the states of emergency or disaster

in contravention of the state laws that she relies on to justify her executive orders, including

Executive Orders 2020-17 and 2020-77. Any contrary interpretation would violate basic principles

of separation of powers. It would unlawfully permit the Governor to declare as many emergencies

as she wanted, for as long as she wanted, without any legislative checks on the Governor’s law

making by emergency executive order.

               97.     Further, to the extent that Mich. Comp. Laws § 10.31 is the basis of the

Governor’s emergency declaration, it permits the Governor only to issue “reasonable” orders,



                                                 24
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.25 Page 25 of 40



rules, and regulations. If applied to prohibit the Plaintiffs’ operations, Executive Order 2020-17

and 2020-77 are unreasonable regulations and are not permitted by Mich. Comp. Laws § 10.31(1).

               98.     The Plaintiffs have been informed by law enforcement and other officials

that their operations are prohibited under Executive Orders 2020-17 and 77.

               99.     Plaintiffs have no adequate remedy at law for this continuing unlawful

action by the Defendants.

                              Count II – Declaratory Judgment
              (Violation of Separation of Powers and Non-Delegation Clauses)
                    Michigan Constitution, Art. III, § 2, and Art. IV, § 1

               100.    Plaintiffs incorporate all preceding allegations.

               101.    Executive Orders 2020-17 and 2020-77 are unconstitutional and

unenforceable against the Plaintiffs because they are based on impermissible delegations of

legislative authority in violation of the Michigan Constitution.

               102.    The Separation of Powers Clause in the Michigan Constitution provides that

“[t]he powers of government are divided into three branches: legislative, executive, and judicial.

No person exercising powers of one branch shall exercise powers properly belonging to another

branch except as expressly provided in this constitution.” Mich. Const. (1963) art. III, Section 2.

               103.    Article IV, Section 1 of the Michigan Constitution prohibits the delegation

of “legislative power.” The essential purpose of this prohibition is to “protect the public from

misuses of delegated power.” Blue Cross and Blue Shield of Mich. v. Milliken, 422 Mich. 1, 51

(1985).

               104.    A delegation of power through legislation cannot be lawful if it permits

executive law making. If a delegation of authority to the executive branch is not sufficiently




                                                 25
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.26 Page 26 of 40



specific and/or fails to establish prescribed boundaries, or if the executive branch acts beyond

specific boundaries in the legislation, the executive’s actions will be constitutionally invalid.

               105.    Executive Order 2020-17 and 2020-77 are unlawful and unenforceable

because the Emergency Powers of the Governor Act, Mich. Comp. Laws § 10.31, violates the

Separation of Powers and the non-delegation clauses to the extent that it is interpreted as a

delegation to the Governor of total legislative power during a proclaimed emergency for an

indefinite period of time.

               106.    The Emergency Powers of the Governor Act provides no standards to guide

or allow a proper delegation of legislative authority to the executive branch. This delegation of

authority is completely open-ended; it permits unbridled “law making” by the Governor. The

statute has no temporal, durational, substantive, or legislative checks. It gives the Governor carte

blanche to regulate and restrict all manner of economic activity, all human interactions, and all

movement within the state. A summary of the impermissible law making conducted by Governor

Whitmer through executive orders based on this purported grant of statutory authority is attached.

(Exhibit 3). Accordingly, Governor Whitmer’s executive actions predicated on this Act are not

enforceable.

               107.    In the event that the Emergency Powers of the Governor Act does not

facially violate the Separation of Powers and non-delegation clauses, Executive Orders 2020-17

and 2020-77 are unlawful and unenforceable because Governor Whitmer has applied any authority

granted to her under the Emergency Powers of the Governor Act arbitrarily, unreasonably, and in

violation of the Separation of Powers Clause. The Governor has also failed to comport with the

terms of the Act.




                                                 26
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.27 Page 27 of 40



                108.    Governor Whitmer explained in an interview on April 27, 2020 her view

that “[w]e have to look at this [permitting Michigan businesses to resume operations] as a dial—

not a switch, not on and off—but as a dial we can increase or decrease if necessary.” Regulating

how, when, and what economic activity will be permitted and which Michigan citizens may engage

in their rights to earn a living over a lengthy period of time is a legislative function, not an executive

one.

                109.    Executive Order 2020-17 and 2020-77 are also unlawful and unenforceable

because the Emergency Management Act, Mich. Comp. Laws § 30.403, violates the Separation of

Powers and the non-delegation clauses by giving the Governor total legislative power during a

unilaterally-determined emergency for up to 28 days and thereafter with legislative approval.

                110.    The Emergency Management Act provides no standards to guide or allow a

proper delegation of legislative authority to the executive branch; it permits unbridled “law

making” by the Governor. This delegation of authority is completely unconstrained. It provides

only a temporal check in requiring the Governor to terminate any declared emergency or disaster

after 28 days unless both houses of the Michigan Legislature agree to extend the state of emergency

or disaster. See Mich. Comp. Laws § 30.403(3) & (4). A summary of the impermissible law making

conducted by Governor Whitmer through executive orders based on this purported grant of

statutory authority is attached. (Exhibit 3).

                111.    Even if the Emergency Management Act does not facially violate the

Separation of Powers and non-delegation clauses, Executive Orders 2020-17 and 2020-77 are also

unlawful and unenforceable because Governor Whitmer has applied any authority granted to her

under the Emergency Management Act arbitrarily, unreasonably, and in violation of the Separation

of Power clause. The Governor has also failed to comport with the terms of the Act.



                                                   27
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.28 Page 28 of 40



                112.      Plaintiffs have no adequate remedy at law for this continuing unlawful

action by the Defendants.

                      Count III – Violation of Due Process – Void for Vagueness
                      U.S. Constitution, Amendment XIV and 42 U.S.C. § 1983;
                                Michigan Constitution, Article I, § 17

                113.      Plaintiffs incorporate all preceding allegations.

                114.      To the extent that Executive Order 2020-17 and 2020-77 are interpreted to

bar the Plaintiffs’ operations, the Executive Orders are unconstitutionally vague as applied to the

Plaintiffs.

                115.      A basic principle of due process is that an enactment is void for vagueness

if its prohibitions are not clearly defined.             Executive Order 2020-17 and 2020-77 are

unconstitutionally vague because they inappropriately chill protected conduct and invite selective

enforcement.

                116.      Executive Order 2020-17 does not give the Plaintiffs, or any other person

of ordinary intelligence, a reasonable opportunity to know what is prohibited and to be able to act

in accordance with the directives. The assessment of which medical treatments are deemed

essential are largely left to the discretion of healthcare providers, but there are no standards or

metrics by which healthcare providers can ensure that their decisions do not expose them to

criminal liability.

                117.      Dr. Khaldun’s correspondence underscores that the language of Executive

Order 2020-17 is subject to broad interpretation, further undermining the ability of Executive

Order 2020-17 to provide reasonably precise guidance to healthcare providers. Due to the criminal

penalties imposed by the executive order, these vagueness concerns are heightened.




                                                    28
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.29 Page 29 of 40



               118.    Executive Order 2020-77 does not give the Plaintiffs, or any other person

of ordinary intelligence, a reasonable opportunity to know what is prohibited and to be able to act

in accordance with the directives. The executive order defines critical infrastructure workers as

those “who are necessary to sustain or protect life,” which “include some workers in each of” a

number of business sectors. § 4(a), § 8 (emphasis added). Both facets of the definition are unclear.

               119.    Executive Order 2020-77 does not provide any explicit standards for

determining whether particular operations are or are not engaged in critical infrastructure activity.

The executive order does not clarify why certain industries were declared to be critical

infrastructure and others were not; instead, it simply references a superseded list provided by

CISA, rejects the updated version of the CISA guidance, and adds a handful of other workers

deemed critical, such as insurance industry workers, labor union officials, landscapers, and real

estate sales workers. The rationale for these decisions—including the decision to allow real estate

officials to resume operations but to prohibit other in-person commercial activities—is entirely

opaque. Nowhere does Executive Order 2020-77 explain the reason for its differentiation between

these industries, explain why it continues to rely on superseded CISA guidance, or explain the

standards to be applied by law enforcement officials when determining whether particular business

operations fall within particular categories.

               120.    The office of Michigan’s Attorney General has acknowledged that the

standards adopted in Executive Order 2020-77 are “difficult . . . to really wrap your arms around.”

The Attorney General’s office has also indicated that it has attempted to clarify the meaning of the

order with the Governor’s office on an ad hoc basis. Neither the Governor nor the Attorney General

has outlined the criteria under which those ad hoc determinations are evaluated.




                                                 29
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.30 Page 30 of 40



               121.    The definition of critical infrastructure workers is not just confusing for the

person of ordinary intelligence—it is also confusing for the law enforcement personnel tasked with

enforcing the executive order. Law enforcement agencies have been given no explicit standards

to aid in their determinations of whether businesses such as the Plaintiffs are operating in

accordance with Executive Order 2020-77, which invites arbitrary and discriminatory

enforcement.

               122.    The continually changing FAQs found on the Governor’s website do not

help. The meaning of the executive order turns on its plain language, not on extra-textual or after-

the-fact statements, particularly when those statements change almost daily. The FAQs cannot

alter, overcome, or conflict with the plain language in Executive Order 2020-77.

               123.    Further, the FAQs have morphed over time in ways that cannot be

reconciled with the plain text of Executive Order 2020-77.

               124.    Adding to the confusion, the State’s guidance for businesses included in the

Attorney General Nessel’s official website continues to link to the updated CISA guidance, instead

of to the March 19 CISA Guidance. (Exhibit 12). As a result, businesses seeking guidance from

the Attorney General’s office as to whether they perform “critical infrastructure” operations are

directed to the updated CISA guidance that Executive Order 2020-77 explicitly rejects.

               125.    Executive Orders 2020-17 and 2020-77 are impermissibly and

unconstitutionally vague as applied to the Plaintiffs.

               Count IV – Violation of Due Process – Procedural Due Process
                 U.S. Constitution, Amendment XIV and 42 U.S.C. § 1983;
                           Michigan Constitution, Article I, § 17

               126.    Plaintiffs incorporate all preceding allegations.




                                                 30
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.31 Page 31 of 40



                  127.   To the extent that Executive Order 2020-17 or 2020-77 are interpreted to

bar the Plaintiffs’ operations, the Executive Orders violate the Plaintiffs’ procedural due process

rights.

                  128.   Even in a pandemic, the Plaintiffs are entitled to the basic protections of due

process. See Friends of DeVito v. Wolf, ___ A.3d ___, 2020 WL 1847100, at *19-21 (Pa. Apr. 13,

2020). “The imperative necessity for safeguarding these rights to procedural due process under the

gravest of emergencies has existed throughout our constitutional history, for it is then, under the

pressing exigencies of crisis, that there is the greatest temptation to dispense with fundamental

constitutional guarantees which, it is feared, will inhibit governmental action.” Id. at *19-20

(quoting Kennedy v. Mendoza-Martinez, 372 U.S. 144, 164–65 (1963)).

                  129.   The fundamental requirement of procedural due process is the opportunity

to be heard at a meaningful time and in a meaningful manner before one is finally deprived of a

property interest.

                  130.   Elimination of the Provider Plaintiffs’ ability to engage in business

operations deprives the Provider Plaintiffs of a property interest. As such, the Provider Plaintiffs

are entitled at minimum to a post-deprivation hearing that provides them with a meaningful

opportunity to challenge the designation of their businesses as non-critical infrastructure that must

be shuttered in order to control the spread of the pandemic.

                  131.   Executive Order 2020-77 provides no process through which to challenge a

business’s designation as non-critical infrastructure. Nor does it outline criteria that would serve

as a reasonable guide to such a determination. It provides no pre-deprivation or post-deprivation

process at all.




                                                   31
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.32 Page 32 of 40



               132.    Executive Order 2020-17 likewise provides no procedure or process

through which to challenge the determination that certain medical treatments—such as bariatric

surgery or joint replacement—are non-essential.

               133.    By providing no mechanism through which the Provider Plaintiffs may

challenge these determinations or the necessity for shuttering their operations and by failing to

identify any criteria that guide the determination of whether certain medical procedures are

“essential” or constitute a threat vector for the spread of the COVID-19 pandemic, Executive

Orders 2020-17 and 2020-77 violate procedural due process and must be enjoined to prevent

further injury and irreparable harm to Plaintiffs.

                Count V – Violation of Due Process – Substantive Due Process
                 U.S. Constitution, Amendment XIV and 42 U.S.C. § 1983;
                           Michigan Constitution, Article I, § 17

               134.    Plaintiffs incorporate all preceding allegations.

               135.    To the extent that Executive Order 2020-17 and 2020-77 are interpreted to

bar the Provider Plaintiffs’ operations, they violate the Provider Plaintiffs’ substantive due process

rights.

               136.    Two fundamental rights are implicated by Executive Order 2020-17 and

2020-77—the right to intrastate travel and the right to practice one’s chosen profession.

Enactments that directly curtail these fundamental rights are subject to strict scrutiny.

               137.    To satisfy strict scrutiny, the government must prove that the infringement

of the Provider Plaintiffs’ rights is narrowly tailored to serve a compelling state interest.

               138.    While the government can likely show that protection of public health in

the face of a global pandemic is an important state interest, after the curve has been flattened, the




                                                  32
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.33 Page 33 of 40



facts do not support a finding that this interest is compelling, and the government has made no

attempt to narrowly tailor Executive Order 2020-17 or 2020-77 to serve that interest.

               139.    Executive Order 2020-17 prohibits a variety of medical treatments that are

deemed non-essential. However, there has been no showing that providing these medical

treatments would increase the risk of transmission of the virus that causes COVID-19 or detract

from the protection of public health.

               140.    Executive Order 2020-77 specifically advises that it “must be construed

broadly.” And while the Executive Order’s stated purpose is to limit person-to-person contact,

there has been no demonstration of why the government must prohibit all of the Provider Plaintiffs’

operations—including those operations that do not require in-person contact or interaction beyond

that which is necessary to provide or obtain medical treatment.

               141.    Quarantine orders ordinarily require some degree of individualized analysis

indicating that the particular individuals and operations quarantined pose an immediate and direct

threat of contributing to the spread of an epidemic. The state has performed no analysis of whether

the Provider Plaintiffs’ operations pose any particular or unique threat of contributing to the spread

of the virus that causes COVID-19; nor has there been any analysis of whether Provider Plaintiffs’

operations are likely to contribute to the spread of the disease. Without some level of individualized

assessment that determines that Provider Plaintiffs or their operations constitute a threat vector for

COVID-19, the government cannot demonstrate that prohibiting their operations is narrowly

tailored to achieve its public-health goals.

               142.    Many of the distinctions and requirements imposed by Executive Order

2020-77 also appear to be arbitrary and unrelated to the government’s public-health goals. There




                                                 33
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.34 Page 34 of 40



has been no demonstration showing why the distinctions and requirements between various

industries are necessary in order to achieve the government’s public-health purposes.

                143.     Moreover, Executive Order 2020-77 provides no explanation for the

determination to rely upon CISA’s superseded March 19 guidance but to reject the updated

versions of CISA’s guidance. The Executive Order does not outline or apply any criteria that guide

the determination of which business operations constitute critical infrastructure; instead, the

Executive Order defers to CISA’s analysis as to the underlying criteria for making those

determinations. Having determined that Michigan will follow CISA’s assessments of which

industries employ critical infrastructure workers and failing to outline its own criteria for making

such determinations, there is no substantive basis for Executive Order 2020-77 to continue to rely

upon guidance that CISA has specifically superseded.

                144.     Because Executive Orders 2020-17 and 2020-77 impinge upon the

Plaintiffs’ fundamental rights and imposes arbitrary distinctions and prohibitions on the Plaintiffs’

conduct, they violate substantive due process as applied to the Plaintiffs.

                           Count VI – Violation of the Commerce Clause
                       U.S. Constitution, Art. I, § 8, cl. 3 and 42 U.S.C. § 1983

                145.     Plaintiffs incorporate all preceding allegations.

                146.     To the extent that Executive Orders 2020-17 and 2020-77 are interpreted to

bar the Provider Plaintiffs’ operations, they violate the Commerce Clause of the United States

Constitution.

                147.     Because the Commerce Clause reserves to Congress the power to regulate

interstate and foreign commerce, individual states may not unduly regulate commerce.




                                                   34
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.35 Page 35 of 40



               148.    The Provider Plaintiffs’ provision of goods and services impact the flow of

interstate commerce, such that a regulation of the Provider Plaintiffs’ commercial activities is a

regulation that impacts interstate commerce.

               149.    Executive Orders 2020-17 and 2020-77 unduly burden interstate commerce

in a manner that is excessive in relation to the alleged benefits of the Executive Orders. The

Executive Orders impose enormous burdens on the Provider Plaintiffs’ provision of goods and

services by prohibiting the Provider Plaintiffs from engaging in their business operations.

               150.    The burden of this substantial and stringent regulation dwarfs its alleged

benefits. Michigan’s stated public-health goals are not advanced by prohibiting the Provider

Plaintiff’s operations because the Provider Plaintiffs can conduct their operations in a manner that

complies with the Governor’s stated goals of eliminating unsafe person-to-person contact.

               151.    As applied to the Plaintiffs, the Executive Orders are therefore an undue

burden upon interstate commerce in violation of the Commerce Clause.

               For the foregoing reasons, the Plaintiffs respectfully request that the Court enter a

judgment against the Defendants and award Plaintiffs the following relief:

                   a. A declaratory judgment that the Provider Plaintiffs are permitted under

                       Executive Order 2020-17, Executive Order 2020-77, and the HHS order to

                       continue their business operations and Mr. Gulick is permitted under

                       Executive Order 2020-17, Executive Order 2020-77, and the HHS order to

                       obtain knee replacement surgery and other vital medical treatment;




                                                35
 Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.36 Page 36 of 40



                b. Alternatively, a declaration that Executive Order 2020-17 and Executive

                      Order 2020-77, as applied to the Plaintiffs, violates the Michigan

                      Constitution, the Fourteenth Amendment, and the Commerce Clause of the

                      United States Constitution;

                c. Preliminary and permanent injunctive relief preventing the Defendants from

                      enforcing Executive Order 2020-17, Executive Order 2020-77, and the

                      HHS order against the Plaintiffs;

                d. Damages for the violation of the Plaintiffs’ constitutional rights, in an

                      amount to be proven at trial;

                e. Costs and expenses of this action, including reasonable attorneys’ fees, in

                      accordance with 42 U.S.C. § 1988; and

                f. Any further relief that the Court deems appropriate.

                                     MILLER JOHNSON
                                     Co-counsel for Plaintiffs

Dated: May 12, 2020                  By /s/ James R. Peterson
                                             James R. Peterson (P43102)
                                             Stephen J. van Stempvoort (P79828)
                                             Amy E. Murphy (P82369)
                                             45 Ottawa Avenue SW, Suite 1100
                                             Grand Rapids, Michigan 49503
                                             (616) 831-1700
                                             petersonj@millerjohnson.com
                                             vanstempvoorts@millerjohnson.com
                                             murphya@millerjohnson.com


                                            Patrick J. Wright (P54052)
                                            Mackinac Center Legal Foundation
                                            140 W Main St.
                                            Midland, Michigan 48640-5156
                                            (989) 631-0900
                                            wright@mackinac.org


                                               36
                       VERIFICATION
Case 1:20-cv-00414-PLM-PJG   ECF No. 1 filed 05/12/20 PageID.37 Page 37 of 40
                                     - -KciXtr.       riA•      —             ,declare as follows:
1. I am an adult competent to testify to the matters stated herein;
2. I am the             ppc,                                           of Midwest Institute of
     Health, PLLC, d/b/a Grand Health Partners, and in that capacity, I am familiar with the
     business of Midwest Institute of Health, PLLC, d/b/a Grand Health Partners, a Plaintiff in
     this action;
3. I have read the foregoing Verified Complaint and, based upon my personal knowledge of
     the facts stated therein, the facts stated in the Verified Complaint are true to the best of
     my knowledge and belief.
4. If called upon to testify, I would competently testify as to the matters stated herein.
5. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
     and correct.

                                                                       CvL_,
                                          Executed                                            on:
Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.38 Page 38 of 40



                                         VERIFICATION



                                         L3cAr           1                    , declare as follows:

  I. I am an adult competent to testify to the matters stated herein;

  2. I am the                                                        of Wellston Medical Center,

     PLLC, and in that capacity, I am familiar with the business of Wellston Medical Center,

     PLLC, a Plaintiff in this action;

  3. I have read the foregoing Verified Complaint and, based upon my personal knowledge of

     the facts stated therein, the facts stated in the Verified Complaint are true to the best of

     my knowledge and belief.

  4. If called upon to testify, I would competently testify as to the matters stated herein_

  5. Pursuant to 28 U.S.C. § 1746, I declare under. penalty of perjury that the foregoing is true

     and correct.
Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.39 Page 39 of 40



                                       VERIFICATION:



                                              eC                               declare as follows:

   I. I am an adult competent to testify to the matters stated herein;

  2. I arn the             043,32`-X—r-• of Primaxy Health Services,
      PC, and in that capacity, I am familiar with the business of Primary Health Services, PC,

      a Plaintiff in this action;

  3. I have read the foregoing Verified Complaint and, based upon my personal knowledge of

      the facts stated therein, the facts stated in the Verified Complaint are true to the best of

      my knowledge and belief.

  4. If called upon to testify, I Would competently testify as to the matters stated herein.

  5. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

      and correct.




                                             Executed"bri:
                                 VERIFICATION
      Case 1:20-cv-00414-PLM-PJG ECF No. 1 filed 05/12/20 PageID.40 Page 40 of 40


            1, Jeffery Gulick, declare as follows:

 I. 1 am an adult competent to testify to the matters stated herein;

 2. 1 have read the foregoing Verified Complaint and, based upon my personal knowledge of

    the facts stated therein, the facts stated in the Verified Complaint are true to the best of

    my knowledge and belief.

3. If called upon to testify, I would competently testify as to the matters stated herein.

4. Pursuant to 28 U.S.C. § 1746, 1 declare under penalty of perjury that the foregoing is true

   and correct.




                                          Executed on:
